Exhibit 10.1

 

AMENDMENT AGREEMENT

 

THIS AMENDMENT AGREEMENT, dated as of April 1, 2013 (this “Amendment
Agreement”), among BROADWIND ENERGY, INC., a Delaware corporation (the
“Company”); TONTINE CAPITAL MANAGEMENT, L.L.C., a Delaware limited liability
company (“TCM”); TONTINE CAPITAL OVERSEAS GP, L.L.C., a Delaware limited
liability company (“TCO”); TONTINE MANAGEMENT, L.L.C., a Delaware limited
liability company (“TM”); TONTINE OVERSEAS ASSOCIATES, L.L.C., a Delaware
limited liability company (“TOA”); TONTINE CAPITAL OVERSEAS MASTER FUND II,
L.P., a Cayman Islands limited partnership (“TCP 2”); TONTINE POWER PARTNERS,
L.P., a Delaware limited partnership (“TPP”); TONTINE ASSOCIATES, L.L.C., a
Delaware limited liability company (“TA”); TONTINE PARTNERS, L.P., a Delaware
limited partnership (“TP”); TONTINE CAPITAL PARTNERS, L.P., a Delaware limited
partnership (“TCP”); TONTINE OVERSEAS FUND, LTD., a Cayman Islands exempted
company (“TOF”); TONTINE 25 OVERSEAS MASTER FUND, L.P., a Cayman Islands limited
partnership (“T25”); and TONTINE CAPITAL OVERSEAS MASTER FUND, L.P., a Cayman
Islands limited partnership (“TCOM,” and collectively with TCM, TCO, TM, TOA,
TCP 2, TPP, TA, TP, TCP, TOF and T25 and their affiliates, “Tontine,” and each,
a “Tontine Entity”).

 

W I T N E S S E T H:

 

WHEREAS, certain of the parties hereto are parties to a Securities Purchase
Agreement dated as of March 1, 2007 (the “March 2007 Purchase Agreement”);

 

WHEREAS, certain of the parties hereto are parties to a Securities Purchase
Agreement dated as of August 22, 2007 (the “August 2007 Purchase Agreement”);

 

WHEREAS, certain of the parties hereto are parties to an Amended and Restated
Securities Purchase Agreement dated as of January 3, 2008 (the “January 2008
Purchase Agreement”);

 

WHEREAS, certain of the parties hereto are parties to a Securities Purchase
Agreement dated as of April 22, 2008 (the “April 2008 Purchase Agreement”);

 

WHEREAS, Tontine has entered into various agreements from time to time with
certain of the Company’s current and former stockholders (the “Stockholder
Agreements”);

 

WHEREAS, the parties have agreed to certain amendments and waivers related to
the March 2007 Purchase Agreement, August 2007 Purchase Agreement, January 2008
Purchase Agreement, April 2008 Purchase Agreement (together, the “Purchase
Agreements”) and the Stockholder Agreements;

 

WHEREAS, Tontine is seeking the reimbursement by the Company of fees and
expenses incurred by Tontine in connection with its defense in the litigation
captioned Brasher v. Broadwind Energy, Inc., et al., Case No. 1:11-cv-00991,
United States District Court for the Northern District of Illinois; Mitchell v.
Broadwind Energy, Inc., et al., Case No. 1:11-cv-01059,

 

--------------------------------------------------------------------------------


 

United States District Court for the Northern District of Illinois; Friedman v.
Broadwind Energy, Inc., et al., Case No. 1:11-cv-01313, United States District
Court for the Northern District of Illinois; Hopf v. Broadwind Energy, Inc., et
al., Case No. 1:11-cv-01519, United States District Court for the Northern
District of Illinois; Campbell v. Broadwind Energy, Inc., et al., Case
No. 11-CH-08933, Circuit Court of Cook County, Illinois, Chancery Division;
Markowitz v. Broadwind Energy, Inc., et al., Case No. 11-CH-11048, Circuit Court
of Cook County, Illinois, Chancery Division; Olson, et al. v. Broadwind
Energy, Inc., et al., Case No. 11-CH-12197, Circuit Court of Cook
County, Illinois, Chancery Division; and Gendur v. Broadwind Energy, Inc., et
al., Case No. 11-CH-12198, Circuit Court of Cook County, Illinois, Chancery
Division (collectively, “Litigation”), and the Company has agreed to reimburse
Tontine for a portion of such fees and expenses; and

 

WHEREAS, the Company and Tontine have agreed to enter into this Amendment
Agreement to provide for the amendment of the Purchase Agreements and the
Stockholder Agreements, the waivers set forth herein, and the reimbursement by
the Company of certain fees and expenses incurred by Tontine, all on the terms
and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, the parties
hereto hereby agree as follows:

 

Section 1.  Amendments to the March 2007 Purchase Agreement.  The Company and
Tontine hereby agree to amend the March 2007 Purchase Agreement as follows:

 

(a)                                 Section 5.5 (Board Designee(s)) of the
March 2007 Purchase Agreement is hereby deleted in its entirety.

 

(b)                                 Section 5.6 (Observation Rights) of the
March 2007 Purchase Agreement is hereby deleted in its entirety.

 

(c)                                  Section 5.7 (Participation in Future
Issuances) of the March 2007 Purchase Agreement is hereby deleted in its
entirety.

 

(d)                                 Section 5.8 (Future Acquisitions) of the
March 2007 Purchase Agreement is hereby deleted in its entirety.

 

Section 2.  Amendments to the August 2007 Purchase Agreement.  The Company and
Tontine hereby agree to amend the August 2007 Purchase Agreement as follows:

 

(a)                                 Section 5.5 (Board Designee(s)) of the
August 2007 Purchase Agreement is hereby deleted in its entirety.

 

(b)                                 Section 5.6 (Observation Rights) of the
August 2007 Purchase Agreement is hereby deleted in its entirety.

 

(c)                                  Section 5.7 (Future Acquisitions) of the
August 2007 Purchase Agreement is hereby deleted in its entirety.

 

2

--------------------------------------------------------------------------------


 

Section 3.  Amendments to the January 2008 Purchase Agreement.  The Company and
Tontine hereby agree to amend the January 2008 Purchase Agreement as follows:

 

(a)                                 Section 5.5 (Board Designee(s)) of the
January 2008 Purchase Agreement is hereby deleted in its entirety.

 

(b)                                 Section 5.6 (Observation Rights) of the
January 2008 Purchase Agreement is hereby deleted in its entirety.

 

(c)                                  Section 5.8 (Participation in Future
Issuances) of the January 2008 Purchase Agreement is hereby deleted in its
entirety.

 

Section 4.  Amendments to the April 2008 Purchase Agreement.  The Company and
Tontine hereby agree to amend the April 2008 Purchase Agreement as follows:

 

(a)                                 Section 5.5 (Board Designee(s)) of the
April 2008 Purchase Agreement is hereby deleted in its entirety.

 

(b)                                 Section 5.6 (Observation Rights) of the
April 2008 Purchase Agreement is hereby deleted in its entirety.

 

(c)                                  Section 5.8 (Participation in Future
Issuances) of the April 2008 Purchase Agreement is hereby deleted in its
entirety.

 

Section 5.  Waivers Related to the Stockholder Agreements.  Each Tontine Entity
hereby agrees to forever waive and forbear from exercising any rights it may
have in connection with any Stockholder Agreement that relate to the deleted
provisions of each of the Purchase Agreements, including, but not limited to,
the right to designate any member(s) of the Company’s Board of Directors, the
right to observe meetings of the Company’s Board of Directors and the right to
participate in future issuances of Company capital stock.  Each Tontine Entity
hereby further agrees to forever waive and forbear from exercising any rights it
may have in connection with any Stockholder Agreement that include any
appointment of an irrevocable proxy, voting agreements related to the election
of directors or officers of the Company and any first right of refusal or
preemptive rights for the purchase of Company capital stock.

 

Section 6.  Effectiveness of Amendments.  Upon the execution and delivery
hereof, the Purchase Agreements shall thereupon be deemed to be amended as
hereinabove set forth as fully and with the same effect as if the amendments
made hereby were originally set forth in the original of each such Purchase
Agreement, and this Amendment Agreement and each of the Purchase Agreements
shall henceforth be read, taken and construed as one and the same instrument and
references herein, therein or in any ancillary agreements to such agreements,
including the Stockholder Agreements, shall be deemed to refer to such
agreements as so amended, but such amendments shall not operate so as to render
invalid or improper any action heretofore taken under the Purchase Agreements.

 

Section 7.  Agreement Regarding Indemnification.  By letters dated October 14,
2011 and March 31, 2011, Tontine sought indemnification from the Company with
respect to the Litigation (collectively, the “Indemnification Demand”).  In
consideration of the payment by the

 

3

--------------------------------------------------------------------------------


 

Company provided for in Section 8 hereof, each Tontine Entity hereby agrees to
forever waive and release all currently pending requests for reimbursement by
the Company of fees and expenses made by Tontine pursuant to the Indemnification
Demand (the “Tontine Claims”), discontinue any action related to the Tontine
Claims and forbear from bringing any action in the future with respect to the
Tontine Claims. Each Tontine Entity hereby further agrees that, except for the
payment contemplated by Section 8 hereof, it has not incurred any other fees or
expenses to date for which it intends to pursue indemnification and no further
payment will be due from or on behalf of the Company for any Tontine Claim.  For
the avoidance of doubt, the parties acknowledge, however, that nothing in this
Amendment Agreement shall modify or terminate (a) Tontine’s right to seek
reimbursement pursuant to the Indemnification Demand of fees and expenses
incurred from and after the date of this Amendment Agreement in connection with
the Litigation, or (b) other than with respect to the Tontine Claims, the
Company’s continuing obligation to indemnify Tontine, and Tontine’s continuing
right to indemnification, arising under the Purchase Agreements, that certain
Registration Rights Agreement dated as of March 1, 2007, or otherwise, with
respect to claims, suits, actions or other matters existing on or prior to the
date hereof or in the future, including without limitation, the Company’s
obligation to indemnify Tontine in connection with certain discovery and
regulatory investigatory matters.

 

Section 8.  Payment to Tontine.  Contemporaneous with the execution and delivery
of this Amendment Agreement, the Company shall pay to Tontine in immediately
available funds the amount of $495,000.  Such amount shall constitute
reimbursement of certain legal fees and expenses incurred by Tontine,
representing a portion of the Tontine Claims, and additional consideration in
exchange for the amendments, waivers, releases and covenants set forth herein.

 

Section 9.  Representations and Warranties of the Company.  The Company
represents and warrants to Tontine as follows:

 

(a)                                 Authority.  The Company has the full
corporate power and authority to enter into this Amendment Agreement and to
comply with the terms, conditions and provisions hereof.  The execution,
delivery and performance by the Company of this Amendment Agreement have been
duly and validly authorized by all necessary corporate action on the part of the
Company.  This Amendment Agreement has been duly authorized, executed and
delivered by the Company and is the legal, valid and binding obligation of the
Company enforceable in accordance with its terms.

 

Section 10.  Representations and Warranties of Tontine.  Each of the Tontine
Entities, jointly and severally, represents and warrants to the Company as
follows:

 

(a)                                 Authority.  Each Tontine Entity has the full
corporate or other power and authority to enter into this Amendment Agreement
and to comply with the terms, conditions and provisions hereof.  The execution,
delivery and performance by each Tontine Entity of this Amendment Agreement has
been duly and validly authorized by all necessary action and no other
proceedings on the part of any Tontine Entity and no votes or approvals by any
holder of interests in any Tontine Entity are necessary to authorize this
Amendment Agreement.  This Amendment Agreement has been duly authorized,
executed and delivered by each Tontine Entity and is the legal, valid and
binding obligation of each Tontine Entity enforceable in accordance with its
terms.

 

4

--------------------------------------------------------------------------------


 

Section 11.  Further Assurances.  Each of the parties hereto agrees to use all
commercially reasonable efforts to take, or cause to be taken, all action, and
to do, or cause to be done, all things necessary, proper and advisable under
applicable law to fulfill the intent of this Amendment Agreement.  If at any
time after the execution and delivery of this Amendment Agreement any further
action is necessary or desirable to carry out the purposes of this Amendment
Agreement, including the execution of additional instruments among the parties
hereto or with any third parties, the parties to this Amendment Agreement shall
take all such necessary action.

 

Section 12.  General Provisions.

 

(a)                                 Miscellaneous.  This Amendment Agreement may
be executed in one or more counterparts, all of which shall be considered one
and the same agreement and shall become effective when one or more counterparts
have been signed by each of the parties hereto and delivered to the other
parties hereto.  This Amendment Agreement may be executed by facsimile or
electronic signature.

 

(b)                                 Effect.  Except as specifically provided for
in this Amendment Agreement, the Purchase Agreements shall remain in full force
and effect.

 

[Remainder of page intentionally left blank.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be signed by their respective officers (or general partner or managing member,
as applicable) thereunto duly authorized all as of the date first written above.

 

 

BROADWIND ENERGY, INC.

 

 

 

 

 

By:

/s/ Peter C. Duprey

 

 

Name: Peter C. Duprey

 

 

Title: President and Chief Executive Officer

 

 

 

 

TONTINE CAPITAL MANAGEMENT, L.L.C.

 

 

 

 

 

By:

/s/ Jeffrey L. Gendell

 

 

Name: Jeffrey L. Gendell

 

 

Title: Managing Member

 

 

 

 

TONTINE CAPITAL OVERSEAS GP, L.L.C.

 

 

 

 

 

By:

/s/ Jeffrey L. Gendell

 

 

Name: Jeffrey L. Gendell

 

 

Title: Managing Member

 

 

 

 

TONTINE MANAGEMENT, L.L.C.

 

 

 

 

 

By:

/s/ Jeffrey L. Gendell

 

 

Name: Jeffrey L. Gendell

Title: Managing Member

 

 

 

 

TONTINE OVERSEAS ASSOCIATES, L.L.C.

 

 

 

 

 

By:

/s/ Jeffrey L. Gendell

 

 

Name: Jeffrey L. Gendell

 

 

Title: Managing Member

 

--------------------------------------------------------------------------------


 

 

TONTINE CAPITAL OVERSEAS MASTER FUND II, L.P

 

 

 

 

By: TONTINE ASSET ASSOCIATES, L.L.C., its general partner

 

 

 

 

By:

/s/ Jeffrey L. Gendell

 

 

Name: Jeffrey L. Gendell

 

 

Title: Managing Member

 

 

 

 

TONTINE POWER PARTNERS, L.P.

 

 

 

 

 

 

 

By:

TONTINE MANAGEMENT, L.L.C., its general partner

 

 

 

By:

/s/ Jeffrey L. Gendell

 

 

Name: Jeffrey L. Gendell

Title: Managing Member

 

 

 

 

TONTINE ASSOCIATES, L.L.C

 

 

 

 

 

 

 

By:

/s/ Jeffrey L. Gendell

 

 

Name: Jeffrey L. Gendell

 

 

Title: Managing Member

 

 

 

 

TONTINE PARTNERS, L.P.

 

 

 

 

By:

TONTINE MANAGEMENT, L.L.C., its general partner

 

 

 

By:

/s/ Jeffrey L. Gendell

 

 

Name: Jeffrey L. Gendell

 

 

Title: Managing Member

 

--------------------------------------------------------------------------------


 

 

TONTINE CAPITAL PARTNERS, L.P.

 

 

 

 

By: TONTINE CAPITAL MANAGEMENT, L.L.C., its general partner

 

 

 

 

By:

/s/ Jeffrey L. Gendell

 

 

Name: Jeffrey L. Gendell

 

 

Title: Managing Member

 

 

 

 

TONTINE OVERSEAS FUND, LTD.

 

 

 

 

By: TONTINE OVERSEAS ASSOCIATES, L.L.C., its investment advisor

 

 

 

 

By:

/s/ Jeffrey L. Gendell

 

 

Name: Jeffrey L. Gendell

 

 

Title: Managing Member

 

 

 

 

TONTINE 25 OVERSEAS MASTER FUND, L.P.

 

 

 

 

By: TONTINE CAPITAL MANAGEMENT, L.L.C., its general partner

 

 

 

 

By:

/s/ Jeffrey L. Gendell

 

 

Name: Jeffrey L. Gendell

 

 

Title: Managing Member

 

 

 

 

TONTINE CAPITAL OVERSEAS MASTER FUND, LTD.

 

 

 

 

By:TONTINE CAPITAL OVERSEAS GP, L.L.C., its general partner

 

 

 

 

By:

/s/ Jeffrey L. Gendell

 

 

Name: Jeffrey L. Gendell

 

 

Title: Managing Member

 

--------------------------------------------------------------------------------